Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 


Response to Arguments
Applicant’s arguments, see page 2 , filed 3/39/2022, with respect to double patenting  have been fully considered and are persuasive.  The terminal disclaimer has overcome the double patenting rejections  of  all claims  which has been  been withdrawn. 


 	Applicant’s arguments with respect to claim(s)  1-25 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:

The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 60/614,644 60/628709 , fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  The above provisional application do not provide adequate support for the language “a control comprising an image processor; wherein said control processes captured image data for at least a first application and a second application; wherein said control is operable to adjust said imager to at least a first setting and a second setting; wherein said control is operable to process captured image data via a first processing technique and a second processing technique; wherein said control adjusts said imager to the first setting to capture image data for the first application, and wherein said image processor processes image data captured by said imager at the first setting via the first processing technique for the first application; wherein said control adjusts said imager to the second setting to capture image data for the second application,”. As such applicant is not entitled to the priority for the above provisional applications 





Terminal Disclaimer

The terminal disclaimer filed on 3/29/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 10,623,704 has been reviewed and is accepted.  The terminal disclaimer has been recorded.




Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims  1-26 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Re claim 1 the claim recites “wherein said image processor processes image data captured by said imager at the first setting via the first processing technique for the first application” twice in the claim, this is confusing because it is unclear what this elements is supposed to add. For the purposes of examination the examiner is interpreting the second instance of this claim language to read “wherein said image processor processes image data captured by said imager at the second  setting via the second processing technique for the second application”

Re claim 8 the claim recites “wherein said image processor processes image data captured by said imager at the first setting via the first processing technique for the first application” twice in the claim, this is confusing because it is unclear what this elements is supposed to add. For the purposes of examination the examiner is interpreting the second instance of this claim language to read “wherein said image processor processes image data captured by said imager at the second  setting via the second processing technique for the second application”

Re claim 13 the claim recites “wherein said image processor processes image data captured by said imager at the first setting via the first processing technique for the first application” twice in the claim, this is confusing because it is unclear what this elements is supposed to add. For the purposes of examination the examiner is interpreting the second instance of this claim language to read “wherein said image processor processes image data captured by said imager at the second  setting via the second processing technique for the second application”

Re claim 20 the claim recites “wherein said image processor processes image data captured by said imager at the first setting via the first processing technique for the first application” twice in the claim, this is confusing because it is unclear what if anything  this elements is supposed to add. For the purposes of examination the examiner is interpreting the second instance of this claim language to read “wherein said image processor processes image data captured by said imager at the second  setting via the second processing technique for the second application”

Re claim 24 the claim recites “wherein said image processor processes image data captured by said imager at the first setting via the first processing technique for the first application” twice in the claim, this is confusing because it is unclear what this elements is supposed to add. For the purposes of examination the examiner is interpreting the second instance of this claim language to read “wherein said image processor processes image data captured by said imager at the second  setting via the second processing technique for the second application”


Claims 2-7, 9-12 are rejected in light of their dependency from claim 1 

Claims 14-19  are rejected in light of their dependency from claim 13 

Claims 21-23, 25 and 26   are rejected in light of their dependency from claim 20 





Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.








Claim 1-5, 7-15, 17-22 and 24-26   is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Muramatsu et al WO2005006756A1 in view of Stam US 2002/0156559 .


Re claim 1 Muramatsu discloses  A vehicular driving assistance system, said vehicular driving assistance system comprising: an imager disposed at a vehicle equipped (see figure 1 element 2 note that ) with said vehicular driving assistance system  (see paragraph 14 note the images are captured for a large number of driving assistance applications ); wherein said imager is disposed at a windshield of the equipped vehicle and views forward of the equipped vehicle through the windshield of the equipped vehicle, and wherein said imager is operable to capture image data (see figure 1 element 2 note that imager is pointed through the windshield  ); 

a control comprising an image processor (see paragraph 13 note the programs are executed by a CPU); 
wherein said control processes captured image data for at least a first application and a second application (see paragraph 14 note large number of applications are facilitated included lane departure collision warning ect. ); 

wherein said control is operable to adjust said imager to at least a first setting and a second setting (see paragraph 21 Based on this, the camera parameters (camera orientation, aperture value, shutter speed, etc.) are determined, and the image pickup device control unit 1 3 is requested to control the image pickup device 6. In the image pickup device control unit 1 3, the camera parameter set as desired by Application  see paragraph 23 However, since there are multiple applications in Fig. 3, the function that accepts the camera parameters requested by each application and controls the image pickup device 6 to acquire each image at a limited time interval. Is required. In this example, the application scheduling section 1 4 fulfills its function. In other words, the application scheduling unit 1 4 has the function of adjusting and executing the control for the image pickup device 6 as requested by multiple applications 1 to N.” note that different applications require image captures with different camera parameters for different applications ); 

wherein said control is operable to process captured image data via a first processing technique and a second processing technique (see paragraph 14 note that large number of processing functions ); 
wherein said control adjusts said imager to the first setting to capture image data for the first application, and wherein said image processor processes image data captured by said imager at the first setting via the first processing technique for the first application ( see paragraph 31 and  32 “At this time, it is assumed that the camera parameters used in each application are different and the controls are not necessarily the same. Since the images of lane departure warning 3 1 0 and automatic light control 3 1 1 cannot be shared, automatic light control 3 1 1 needs to acquire two images of images 4 and 5 independently. The schedule is performed so that the images 4 and 5 are acquired by the frames F 2 and F 5 which are not used by the lane escape warning 3 1 0 and the drive recorder 3 0 2. In addition, processes 3 and 4 for automatic light control 3 1 1 are scheduled in frames F 0 and F 3 according to the timing of image acquisition. This allows these three applications to co-operate with one imaging device 6 and operate in parallel.”  See paragraph note that camera parameters in each application are different and the camera is adjust to capture images so that multiple application  are performed with appropriate images for that application ); 

wherein said control adjusts said imager to the second setting to capture image data for the second application, and wherein said image processor processes image data captured by said imager at the send  setting via the second  processing technique for the second  application; ( see paragraph 31 and  32 “At this time, it is assumed that the camera parameters used in each application are different and the controls are not necessarily the same. Since the images of lane departure warning 3 1 0 and automatic light control 3 1 1 cannot be shared, automatic light control 3 1 1 needs to acquire two images of images 4 and 5 independently. The schedule is performed so that the images 4 and 5 are acquired by the frames F 2 and F 5 which are not used by the lane escape warning 3 1 0 and the drive recorder 3 0 2. In addition, processes 3 and 4 for automatic light control 3 1 1 are scheduled in frames F 0 and F 3 according to the timing of image acquisition. This allows these three applications to co-operate with one imaging device 6 and operate in parallel.”  See paragraph note that camera parameters in each application are different and the camera is adjust to capture images so that multiple application  are performed with appropriate images for that application ) 

and,  wherein the second application comprises headlamp control (see paragraph 31 or 32 automatic light control ) (see also paragraph 14 discloses a list of applications for which the camera may be controlled).


Marumatsu does not expressly disclose wherein said imager comprises a CMOS photosensor array of photosensor elements; Stam  discloses wherein said imager comprises a CMOS photosensor array of photosensor elements;  wherein said imager comprises a CMOS photosensor array of photosensor elements (see paragraph 27   note that imager may comprise a cmos). Of ordinary skill could have easily used a well known cmos sensor as described in Stam for the camera of Marumatsu to achieve the same function; the results of this combination would merely be capturing the image with a Cmos sensor and would be predictable. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the camera of Marumatsu with the Camera of Stam. 

Marumatsu discloses a long list of application for which to control the camera (see figure 2 and paragraph   14) Marumatsu does not expressly disclose wherein the first application comprises adaptive speed control . Stam discloses additional applications such as adjusting cruise control along side headlight control  see paragraph 76. The motivation to combine is to control the speed of the vehicle in relation to proximity of other vehicles  see paragraph 76. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the adaptive cruise control to the function performed by Marumatsu to reach the aforementioned advantage. 


Re claim 2 Marumatsu discloses wherein said control is operable to process captured image data for the first application from a first set of captured image data in a first image processing to generate a first output in response to the first image processing (see paragraph 31 and 32 note that different frames are captured  and processed for different applications  to produce different output i.e. lane departure and light control (see rejection for claim 1 note that Stam discloses a speed control output.   ) , and wherein said control is operable to process captured image data for the second application from a second set of captured image data in a second image processing to generate a second output in response to the second image processing processing (see paragraph 31 and 32 note that different frames are captured  and processed for different applications  to produce different output i.e. lane departure and light control).

Re claim 3 Marumatsu discloses  wherein, responsive to processing by said control of captured image data, said control determines an ambient light level exterior the equipped vehicle ( see paragraph 21 note that environment information ambient light (i.e light exterior to the vehicle) is used by the application to acquire the image required ).

Re claim 4 Marumatsu does not expressly disclose wherein said imager and at least a part of said control are disposed in an accessory module of the equipped vehicle Stam further discloses wherein said imager and at least a part of said control are disposed in an accessory module of the equipped vehicle (see paragraph 31). The motivation to combine is  the image processing system 100 of the present invention can be advantageously integrated into a rearview mirror assembly 200 as illustrated in FIG. 2, wherein the image sensor 101 is integrated into an automatic dimming electrochromic (EC) mirror subassembly 205, or other variable reflectance mirror assembly. This location provides an unobstructed forward view of a scene forward of the vehicle through a region of the windshield 220 of the vehicle that is typically cleaned by the vehicle's windshield wipers (not shown). Additionally, mounting the image sensor in the mirror assembly permits sharing of circuitry such as the power supply, microcontroller, and light sensors see paragraph 31. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the camera of Marumatsu using the techniques of Stam.

Re claim 5  Marumatsu does not expressly disclose wherein said imager is incorporated as part of an interior rearview mirror assembly of the equipped vehicle. Stam further discloses wherein said imager is incorporated as part of an interior rearview mirror assembly of the equipped vehicle. (see paragraph 31). The motivation to combine is  the image processing system 100 of the present invention can be advantageously integrated into a rearview mirror assembly 200 as illustrated in FIG. 2, wherein the image sensor 101 is integrated into an automatic dimming electrochromic (EC) mirror subassembly 205, or other variable reflectance mirror assembly. This location provides an unobstructed forward view of a scene forward of the vehicle through a region of the windshield 220 of the vehicle that is typically cleaned by the vehicle's windshield wipers (not shown). Additionally, mounting the image sensor in the mirror assembly permits sharing of circuitry such as the power supply, microcontroller, and light sensors see paragraph 31. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the camera of Marumatsu using the techniques of Stam.

Re claim 7 Marumato further discloses  comprising a lens at said imager (see pargraph 26 ) Marumato does not expressly disclose comprising a spectral filter at said imager Stam further discloses comprising a spectral filter at said imager (see paragraph 78 note there is a color filter array) The motivation to combine is  The inventors have discovered that common color filter array technologies, typically employing polymer filters, will not withstand direct focused sunlight. In many automotive applications, the sun may be focused onto the array if a vehicle is traveling or parked such that the sun is within the field of view of the camera. Interference filters are far more robust and reflect the unwanted spectral bands of light rather than absorb them. As a result, their use overcomes the limitations of the prior filtering technologies and allows the construction of an automotive camera (see paragraph 78). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the color filter of Stam in the camera of Marumato to reach the aforementioned advantage.  


Re claim 9 Marumatsu discloses  wherein said control is operable to provide enhanced imaging of an object viewed by said image.( see paragraph 18 note that color may be emphasized for different applications)

Re claim 10 Marumoto discloses Marumatsu discloses  wherein said control is operable to provide enhanced processing of at least a portion of an image captured by said imager that corresponds to a region exterior the equipped vehicle at which an object is viewed by said imager .( see paragraph 18 note that color may be emphasized for different such that red and yellow traffic signals may be detected due to emphasized colors ).



Re claim 11 Marumatsu discloses wherein said control is operable to episodically adjust said imager to the first setting and the second setting for extracting information from the captured image data for the first application and the second application (see paragraph 32 note that different images are detected at camera parameters  at for different  frame according to a schedule see also figure 8 ).

Re claim 12 Marumatsu discloses  wherein said control is operable to episodically adjust processing of captured image data via the first processing technique and the second processing technique for extracting information from the captured image data for the first application and the second application (see paragraph 31 and 32 note that different images are detected at camera parameters  at for different  frame according to a schedule and processed according to a schedule  see also figure 8  ).

Re claim 8  Muramatsu discloses  A vehicular driving assistance system, said vehicular driving assistance system comprising: an imager disposed at a vehicle equipped (see figure 1 element 2 note that ) with said vehicular driving assistance system  (see paragraph 14 note the images are captured for a large number of driving assistance applications ); wherein said imager is disposed at a windshield of the equipped vehicle and views forward of the equipped vehicle through the windshield of the equipped vehicle, and wherein said imager is operable to capture image data (see figure 1 element 2 note that imager is pointed through the windshield  ); 

a control comprising an image processor (see paragraph 13 note the programs are executed by a CPU); 
wherein said control processes captured image data for at least a first application and a second application (see paragraph 14 note large number of applications are facilitated included lane departure collision warning ect. ); 

wherein said control is operable to adjust said imager to at least a first setting and a second setting (see paragraph 21 Based on this, the camera parameters (camera orientation, aperture value, shutter speed, etc.) are determined, and the image pickup device control unit 1 3 is requested to control the image pickup device 6. In the image pickup device control unit 1 3, the camera parameter set as desired by Application  see paragraph 23 However, since there are multiple applications in Fig. 3, the function that accepts the camera parameters requested by each application and controls the image pickup device 6 to acquire each image at a limited time interval. Is required. In this example, the application scheduling section 1 4 fulfills its function. In other words, the application scheduling unit 1 4 has the function of adjusting and executing the control for the image pickup device 6 as requested by multiple applications 1 to N.” note that different applications require image captures with different camera parameters for different applications ); 

wherein said control is operable to process captured image data via a first processing technique and a second processing technique (see paragraph 14 note that large number of processing functions ); 
wherein said control adjusts said imager to the first setting to capture image data for the first application, and wherein said image processor processes image data captured by said imager at the first setting via the first processing technique for the first application ( see paragraph 31 and  32 “At this time, it is assumed that the camera parameters used in each application are different and the controls are not necessarily the same. Since the images of lane departure warning 3 1 0 and automatic light control 3 1 1 cannot be shared, automatic light control 3 1 1 needs to acquire two images of images 4 and 5 independently. The schedule is performed so that the images 4 and 5 are acquired by the frames F 2 and F 5 which are not used by the lane escape warning 3 1 0 and the drive recorder 3 0 2. In addition, processes 3 and 4 for automatic light control 3 1 1 are scheduled in frames F 0 and F 3 according to the timing of image acquisition. This allows these three applications to co-operate with one imaging device 6 and operate in parallel.”  note that camera parameters in each application are different and the camera is adjust to capture images so that multiple applications  are performed with appropriate images for that application ); 

wherein said control adjusts said imager to the second setting to capture image data for the second application, and wherein said image processor processes image data captured by said imager at the send  setting via the second  processing technique for the second  application; ( see paragraph 31 and  32 “At this time, it is assumed that the camera parameters used in each application are different and the controls are not necessarily the same. Since the images of lane departure warning 3 1 0 and automatic light control 3 1 1 cannot be shared, automatic light control 3 1 1 needs to acquire two images of images 4 and 5 independently. The schedule is performed so that the images 4 and 5 are acquired by the frames F 2 and F 5 which are not used by the lane escape warning 3 1 0 and the drive recorder 3 0 2. In addition, processes 3 and 4 for automatic light control 3 1 1 are scheduled in frames F 0 and F 3 according to the timing of image acquisition. This allows these three applications to co-operate with one imaging device 6 and operate in parallel.”  See paragraph note that camera parameters in each application are different and the camera is adjust to capture images so that multiple application  are performed with appropriate images for that application ) 

and, wherein the first application comprises vehicle detection (see paragraph 28 vehicle detection ) and wherein the second application comprises headlamp control (see paragraph 32 automatic light control ), and wherein image data captured for the first application is at a frame rate that differs from the frame rate used to capture image data for the second application (see see paragraph 17 and 23  note that for certain application l images are acquired at short intervals i.e. high frame rate ).

Marumatsu does not expressly disclose wherein said imager comprises a CMOS photosensor array of photosensor elements;  Stam  discloses wherein said imager comprises a CMOS photosensor array of photosensor elements;  wherein said imager comprises a CMOS photosensor array of photosensor elements (see paragraph 19   note that imager may comprise a cmos). Of ordinary skill could have easily used a well known cmos sensor as described in Stam for the camera of Marumatsu to achieve the same function; the results of this combination would merely be capturing the image with a Cmos sensor and would be predictable. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the camera of Marumatus with the Camera of Stam.

Re claim 13 Muramatsu discloses  A vehicular driving assistance system, said vehicular driving assistance system comprising: an imager disposed at a vehicle equipped (see figure 1 element 2 note that ) with said vehicular driving assistance system  (see paragraph 14 note the images are captured for a large number of driving assistance applications ); wherein said imager is disposed at a windshield of the equipped vehicle and views forward of the equipped vehicle through the windshield of the equipped vehicle, and wherein said imager is operable to capture image data (see figure 1 element 2 note that imager is pointed through the windshield  ); 

a control comprising an image processor (see paragraph 13 note the programs are executed by a CPU); 
wherein said control processes captured image data for at least a first application and a second application (see paragraph 14 note large number of applications are facilitated included lane departure collision warning ect. ); 

wherein said control is operable to adjust said imager to at least a first setting and a second setting (see paragraph 21 Based on this, the camera parameters (camera orientation, aperture value, shutter speed, etc.) are determined, and the image pickup device control unit 1 3 is requested to control the image pickup device 6. In the image pickup device control unit 1 3, the camera parameter set as desired by Application  see paragraph 23 However, since there are multiple applications in Fig. 3, the function that accepts the camera parameters requested by each application and controls the image pickup device 6 to acquire each image at a limited time interval. Is required. In this example, the application scheduling section 1 4 fulfills its function. In other words, the application scheduling unit 1 4 has the function of adjusting and executing the control for the image pickup device 6 as requested by multiple applications 1 to N.” note that different applications require image captures with different camera parameters for different applications ); 

wherein said control is operable to process captured image data via a first processing technique and a second processing technique (see paragraph 14 note that large number of processing functions ); 
wherein said control adjusts said imager to the first setting to capture image data for the first application, and wherein said image processor processes image data captured by said imager at the first setting via the first processing technique for the first application ( see paragraph 31 and  32 “At this time, it is assumed that the camera parameters used in each application are different and the controls are not necessarily the same. Since the images of lane departure warning 3 1 0 and automatic light control 3 1 1 cannot be shared, automatic light control 3 1 1 needs to acquire two images of images 4 and 5 independently. The schedule is performed so that the images 4 and 5 are acquired by the frames F 2 and F 5 which are not used by the lane escape warning 3 1 0 and the drive recorder 3 0 2. In addition, processes 3 and 4 for automatic light control 3 1 1 are scheduled in frames F 0 and F 3 according to the timing of image acquisition. This allows these three applications to co-operate with one imaging device 6 and operate in parallel.”  See paragraph note that camera parameters in each application are different and the camera is adjust to capture images so that multiple applicatsion  are performed with appropriate images for that application ); 

wherein said control adjusts said imager to the second setting to capture image data for the second application, and wherein said image processor processes image data captured by said imager at the send  setting via the second  processing technique for the second  application; ( see paragraph 31 and  32 “At this time, it is assumed that the camera parameters used in each application are different and the controls are not necessarily the same. Since the images of lane departure warning 3 1 0 and automatic light control 3 1 1 cannot be shared, automatic light control 3 1 1 needs to acquire two images of images 4 and 5 independently. The schedule is performed so that the images 4 and 5 are acquired by the frames F 2 and F 5 which are not used by the lane escape warning 3 1 0 and the drive recorder 3 0 2. In addition, processes 3 and 4 for automatic light control 3 1 1 are scheduled in frames F 0 and F 3 according to the timing of image acquisition. This allows these three applications to co-operate with one imaging device 6 and operate in parallel.”  See paragraph note that camera parameters in each application are different and the camera is adjust to capture images so that multiple application  are performed with appropriate images for that application ) 

and,wherein the first application comprises lane departure  (see paragraph 32 lane  departure  ) and wherein the second application comprises headlamp control (see paragraph 32 automatic light control ). (see also paragraph 14 note a wide variety of applications are contemplated )

Marumatsu does not expressly disclose wherein said imager comprises a CMOS photosensor array of photosensor elements;  Stam  discloses wherein said imager comprises a CMOS photosensor array of photosensor elements;  wherein said imager comprises a CMOS photosensor array of photosensor elements (see paragraph 19    note that imager may comprise a cmos). Of ordinary skill could have easily used a well known cmos sensor as described in Stam for the camera of Marumatsu to achieve the same function; the results of this combination would merely be capturing the image with a Cmos sensor and would be predictable. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the camera of Marumatsu with the Camera of Stam.

Re claim 14 Marumatsu discloses wherein said control is operable to process captured image data for the first application from a first set of captured image data in a first image processing to generate a first output in response to the first image processing (see paragraph 28  31 and 32 note that different frames are captured  and processed for different applications  to produce different output i.e. vehicle detection (see paragraph 28) and light control   ) , and wherein said control is operable to process captured image data for the second application from a second set of captured image data in a second image processing to generate a second output in response to the second image processing processing (see paragraph 28  31 and 32 note that different frames are captured  and processed for different applications  to produce different output i.e. vehicle detection (see paragraph 28) and light control   ).

Re claim 15 Marumatsu discloses wherein, responsive to processing by said control of captured image data, said control determines an ambient light level exterior the equipped vehicle ( see paragraph 21 note that environment information ambient light (i.e light exterior to the vehicle) is used by the application to acquire the image required ).

Re claim 17 Marumatsu disclose and wherein image data captured for the first application is at a frame rate that differs from the frame rate used to capture image data for the second application (see see paragraph 17 and 23  note that for certain application l images are acquired at short intervals i.e. high frame rate ).

Re claim 18 Marumatsu discloses wherein said control is operable to episodically adjust said imager to the first setting and the second setting for extracting information from the captured image data for the first application and the second application (see paragraph 32 note that different images are detected at camera parameters  at for different  frame according to a schedual see also figure 8 ).

Re claim 19 Marumatsu discloses  wherein said control is operable to episodically adjust processing of captured image data via the first processing technique and the second processing technique for extracting information from the captured image data for the first application and the second application (see paragraph 31 and 32 note that different images are detected at camera parameters  at for different  frame according to a schedule and processed according to a schedule  see also figure 8  )..

Re claim 20 Muramatsu discloses  A vehicular driving assistance system, said vehicular driving assistance system comprising: an imager disposed at a vehicle equipped (see figure 1 element 2 note that ) with said vehicular driving assistance system  (see paragraph 14 note the images are captured for a large number of driving assistance applications ); wherein said imager is disposed at a windshield of the equipped vehicle and views forward of the equipped vehicle through the windshield of the equipped vehicle, and wherein said imager is operable to capture image data (see figure 1 element 2 note that imager is pointed through the windshield  ); 

a control comprising an image processor (see paragraph 13 note the programs are executed by a CPU); 
wherein said control processes captured image data for at least a first application and a second application (see paragraph 14 note large number of applications are facilitated included lane departure collision warning ect. ); 

wherein said control is operable to adjust said imager to at least a first setting and a second setting (see paragraph 21 Based on this, the camera parameters (camera orientation, aperture value, shutter speed, etc.) are determined, and the image pickup device control unit 1 3 is requested to control the image pickup device 6. In the image pickup device control unit 1 3, the camera parameter set as desired by Application  see paragraph 23 However, since there are multiple applications in Fig. 3, the function that accepts the camera parameters requested by each application and controls the image pickup device 6 to acquire each image at a limited time interval. Is required. In this example, the application scheduling section 1 4 fulfills its function. In other words, the application scheduling unit 1 4 has the function of adjusting and executing the control for the image pickup device 6 as requested by multiple applications 1 to N.” note that different applications require image captures with different camera parameters for different applications ); 

wherein said control is operable to process captured image data via a first processing technique and a second processing technique (see paragraph 14 note that large number of processing functions ); 
wherein said control adjusts said imager to the first setting to capture image data for the first application, and wherein said image processor processes image data captured by said imager at the first setting via the first processing technique for the first application ( see paragraph 31 and  32 “At this time, it is assumed that the camera parameters used in each application are different and the controls are not necessarily the same. Since the images of lane departure warning 3 1 0 and automatic light control 3 1 1 cannot be shared, automatic light control 3 1 1 needs to acquire two images of images 4 and 5 independently. The schedule is performed so that the images 4 and 5 are acquired by the frames F 2 and F 5 which are not used by the lane escape warning 3 1 0 and the drive recorder 3 0 2. In addition, processes 3 and 4 for automatic light control 3 1 1 are scheduled in frames F 0 and F 3 according to the timing of image acquisition. This allows these three applications to co-operate with one imaging device 6 and operate in parallel.”  See paragraph note that camera parameters in each application are different and the camera is adjust to capture images so that multiple applicatsion  are performed with appropriate images for that application ); 

wherein said control adjusts said imager to the second setting to capture image data for the second application, and wherein said image processor processes image data captured by said imager at the send  setting via the second  processing technique for the second  application; ( see paragraph 31 and  32 “At this time, it is assumed that the camera parameters used in each application are different and the controls are not necessarily the same. Since the images of lane departure warning 3 1 0 and automatic light control 3 1 1 cannot be shared, automatic light control 3 1 1 needs to acquire two images of images 4 and 5 independently. The schedule is performed so that the images 4 and 5 are acquired by the frames F 2 and F 5 which are not used by the lane escape warning 3 1 0 and the drive recorder 3 0 2. In addition, processes 3 and 4 for automatic light control 3 1 1 are scheduled in frames F 0 and F 3 according to the timing of image acquisition. This allows these three applications to co-operate with one imaging device 6 and operate in parallel.”  See paragraph note that camera parameters in each application are different and the camera is adjust to capture images so that multiple application  are performed with appropriate images for that application ) 

and,wherein the first application comprises collision avoidance  (see paragraph 23   ) and wherein the second application comprises headlamp control (see paragraph 32 automatic light control ). (see also paragraph 14 note a wide variety of applications are contemplated )

Marumatsu does not expressly disclose wherein said imager comprises a CMOS photosensor array of photosensor elements;  Stam  discloses wherein said imager comprises a CMOS photosensor array of photosensor elements;  wherein said imager comprises a CMOS photosensor array of photosensor elements (see paragraph 19    note that imager may comprise a cmos). Of ordinary skill could have easily used a well known cmos sensor as described in Stam for the camera of Marumatsu to achieve the same function; the results of this combination would merely be capturing the image with a Cmos sensor and would be predictable. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the camera of Marumatsu with the Camera of Stam.


Re claim 21 Marumatsu discloses wherein said control is operable to process captured image data for the first application from a first set of captured image data in a first image processing to generate a first output in response to the first image processing (see paragraph 28  31 and 32 note that different frames are captured  and processed for different applications  to produce different output i.e. collision avoidance see paragraph 14 and 23  and light control   ) , and wherein said control is operable to process captured image data for the second application from a second set of captured image data in a second image processing to generate a second output in response to the second image processing (see paragraph  31 and 32 note that different frames are captured  and processed for different applications  to produce different output i.e. collision avoidance see paragraph 14 and 23  and light control   )

Re claim 22 Marumatsu discloses wherein, responsive to processing by said control of captured image data, said control determines an ambient light level exterior the equipped vehicle ( see paragraph 21 note that environment information ambient light (i.e light exterior to the vehicle) is used by the application to acquire the image required ).

Re claim 25 Marumatsu discloses wherein said control is operable to episodically adjust said imager to the first setting and the second setting for extracting information from the captured image data for the first application and the second application (see paragraph 32 note that different images are detected at camera parameters  at for different  frame according to a schedule see also figure 8 ).

Re claim 26  Marumatsu discloses  wherein said control is operable to episodically adjust processing of captured image data via the first processing technique and the second processing technique for extracting information from the captured image data for the first application and the second application (see paragraph 31 and 32 note that different images are detected at camera parameters  at for different  frame according to a schedule and processed according to a schedule  see also figure 8  )..


Re claim 24  Muramatsu discloses  A vehicular driving assistance system, said vehicular driving assistance system comprising: an imager disposed at a vehicle equipped (see figure 1 element 2 note that ) with said vehicular driving assistance system  (see paragraph 14 note the images are captured for a large number of driving assistance applications ); wherein said imager is disposed at a windshield of the equipped vehicle and views forward of the equipped vehicle through the windshield of the equipped vehicle, and wherein said imager is operable to capture image data (see figure 1 element 2 note that imager is pointed through the windshield  ); 

a control comprising an image processor (see paragraph 13 note the programs are executed by a CPU); 
wherein said control processes captured image data for at least a first application and a second application (see paragraph 14 note large number of applications are facilitated included lane departure collision warning ect. ); 

wherein said control is operable to adjust said imager to at least a first setting and a second setting (see paragraph 21 Based on this, the camera parameters (camera orientation, aperture value, shutter speed, etc.) are determined, and the image pickup device control unit 1 3 is requested to control the image pickup device 6. In the image pickup device control unit 1 3, the camera parameter set as desired by Application  see paragraph 23 However, since there are multiple applications in Fig. 3, the function that accepts the camera parameters requested by each application and controls the image pickup device 6 to acquire each image at a limited time interval. Is required. In this example, the application scheduling section 1 4 fulfills its function. In other words, the application scheduling unit 1 4 has the function of adjusting and executing the control for the image pickup device 6 as requested by multiple applications 1 to N.” note that different applications require image captures with different camera parameters for different applications ); 

wherein said control is operable to process captured image data via a first processing technique and a second processing technique (see paragraph 14 note that large number of processing functions ); 
wherein said control adjusts said imager to the first setting to capture image data for the first application, and wherein said image processor processes image data captured by said imager at the first setting via the first processing technique for the first application ( see paragraph 31 and  32 “At this time, it is assumed that the camera parameters used in each application are different and the controls are not necessarily the same. Since the images of lane departure warning 3 1 0 and automatic light control 3 1 1 cannot be shared, automatic light control 3 1 1 needs to acquire two images of images 4 and 5 independently. The schedule is performed so that the images 4 and 5 are acquired by the frames F 2 and F 5 which are not used by the lane escape warning 3 1 0 and the drive recorder 3 0 2. In addition, processes 3 and 4 for automatic light control 3 1 1 are scheduled in frames F 0 and F 3 according to the timing of image acquisition. This allows these three applications to co-operate with one imaging device 6 and operate in parallel.”  See paragraph note that camera parameters in each application are different and the camera is adjust to capture images so that multiple application  are performed with appropriate images for that application ); 

wherein said control adjusts said imager to the second setting to capture image data for the second application, and wherein said image processor processes image data captured by said imager at the send  setting via the second  processing technique for the second  application; ( see paragraph 31 and  32 “At this time, it is assumed that the camera parameters used in each application are different and the controls are not necessarily the same. Since the images of lane departure warning 3 1 0 and automatic light control 3 1 1 cannot be shared, automatic light control 3 1 1 needs to acquire two images of images 4 and 5 independently. The schedule is performed so that the images 4 and 5 are acquired by the frames F 2 and F 5 which are not used by the lane escape warning 3 1 0 and the drive recorder 3 0 2. In addition, processes 3 and 4 for automatic light control 3 1 1 are scheduled in frames F 0 and F 3 according to the timing of image acquisition. This allows these three applications to co-operate with one imaging device 6 and operate in parallel.”  See paragraph note that camera parameters in each application are different and the camera is adjust to capture images so that multiple application  are performed with appropriate images for that application ) 

and,wherein the first application comprises object detection (see paragraph 28 vehicle detection ) and wherein the second application comprises headlamp control (see paragraph 32 automatic light control ), and wherein image data captured for the first application is at a frame rate that differs from the frame rate used to capture image data for the second application (see see paragraph 17 and 23  note that for certain application l images are acquired at short intervals i.e. high frame rate ).

Marumatsu does not expressly disclose wherein said imager comprises a CMOS photosensor array of photosensor elements;  Stam  discloses wherein said imager comprises a CMOS photosensor array of photosensor elements;  wherein said imager comprises a CMOS photosensor array of photosensor elements (see paragraph 19   note that imager may comprise a cmos). Of ordinary skill could have easily used a well known cmos sensor as described in Stam for the camera of Marumatsu to achieve the same function; the results of this combination would merely be capturing the image with a Cmos sensor and would be predictable. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the camera of Marumatsu with the Camera of Stam.





Claims 6, 16  and 23 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Marumatsu and Stam   in view of Muelhoff US 20020180936.

Re claim 6 Marumatsu and Stam   discloses all of the elements of claim 1. Schofield does not disclose wherein said imager outputs captured image data via LVDS. Muelhoff discloses outputting data via LVDS (See paragraph 31). The motivation to combine is LVDS allows transmission of a lot of data over only two wires. Therefore it would have been obvious before the effective filing date of the claimed invention to combine  the recited features of  Muelhoff with the  system of  Marumatsu and Stam  to  allow transmission of a lot of data over only two wires.

Re claim 16 Marumatsu and Stam   discloses all of the elements of claim 1. Schofield does not disclose wherein said imager outputs captured image data via LVDS. Muelhoff discloses outputting data via LVDS (See paragraph 31). The motivation to combine is LVDS allows transmission of a lot of data over only two wires. Therefore it would have been obvious before the effective filing date of the claimed invention to combine  the recited features of  Muelhoff with the  system of  Marumatsu and Stam  to  allow transmission of a lot of data over only two wires


Re claim 23 Marumatsu and Stam   discloses all of the elements of claim 20. Schofield does not disclose wherein said imager outputs captured image data via LVDS. Muelhoff discloses outputting data via LVDS (See paragraph 31). The motivation to combine is LVDS allows transmission of a lot of data over only two wires. Therefore it would have been obvious before the effective filing date of the claimed invention to combine  the recited features of  Muelhoff with the  system of  Marumatsu and Stam  to  allow transmission of a lot of data over only two wires.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN T MOTSINGER whose telephone number is (571)270-1237. The examiner can normally be reached 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on (571)272-7409. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN T MOTSINGER/Primary Examiner, Art Unit 2669